DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 10 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Kozacka (U.S. Patent # 5881799).

Regarding claim 1, Kozacka discloses a seal (fig 4) comprising: a flat portion ( as seen in examiner annotated fig 4 below) extending circumferentially around a longitudinal axis of the flat portion (flat portion along the axis of 232b); and a plurality of independently flexible segments ( as seen in examiner annotated fig 4 below) arranged circumferentially around the longitudinal axis ( as seen in examiner annotated fig 4 

    PNG
    media_image1.png
    855
    694
    media_image1.png
    Greyscale

Regarding claim 2, Kozacka discloses the seal, wherein each of the plurality of independently flexible segments have a flanged portion at an end distal from the flat portion ( as seen in examiner annotated fig 4 below).  

Regarding claim 3, Kozacka discloses the seal, wherein the flat portion and the plurality of flexible segments are a first flat portion and a first plurality of flexible segments ( as seen in examiner annotated fig 4 below), respectively, of a first layer of the seal, the seal further comprising a second layer axially adjacent to the first layer, the second layer including: a second flat portion extending circumferentially around the longitudinal axis ( as seen in examiner annotated fig 4 below); and a second plurality of independently flexible segments ( as seen in examiner annotated fig 4 below) arranged circumferentially around the longitudinal axis and extending obliquely from the second flat portion toward the longitudinal axis ( as seen in examiner annotated fig 4 below).  

Regarding claim 4, Kozacka discloses the seal, wherein the first plurality of flexible segments and the second plurality of flexible segments are circumferentially offset relative to each other (flexible segments are offset, fig 5 same as fig 4).  

Regarding claim 5, Kozacka discloses an annular sealing system comprising: an annular seal comprising a flat annular portion extending circumferentially around a longitudinal axis of the flat annular portion ( as seen in examiner annotated fig 4 below) and a plurality of independently flexible segments ( as seen in examiner annotated fig 4 below) arranged circumferentially around the longitudinal axis and extending obliquely 


Regarding claim 6, Kozacka discloses the annular sealing system, wherein the insulating member has an L-shape or J-Shape (232 is L-shaped).  

Regarding claim 7, Kozacka discloses the annular sealing system, wherein each of the plurality of independently flexible segments of the annular seal have a flanged portion at an end distal from the flat annular portion ( as seen in examiner annotated fig 4 below).  

Regarding claim 8, Kozacka discloses the annular sealing system, wherein the insulating member abuts the flat annular portion of the annular seal (232 abuts flat portion of 230).  

Regarding claim 9, Kozacka discloses the annular sealing system, wherein the flat annular portion and the plurality of flexible segments are a first flat annular portion and a first plurality of flexible segments ( as seen in examiner annotated fig 4 below), respectively, of a first layer of the annular seal ( as seen in examiner annotated fig 4 below), the annular seal further comprising a second layer axially adjacent to the first 

Regarding claim 10, Kozacka discloses the annular sealing system, wherein the first plurality of flexible segments and the second plurality of flexible segments are circumferentially offset relative to each other (flexible segments are offset, fig 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozacka in view of Aksit (U.S. Patent # 6637751).

Regarding claim 11, Kozacka discloses a sealed system comprising: an annular seal comprising a flat annular portion extending circumferentially around a 3longitudinal axis of the flat annular portion ( as seen in examiner annotated fig 4 below) and a plurality of independently flexible segments arranged circumferentially around the longitudinal axis and extending obliquely from the flat annular portion toward the longitudinal axis ( as seen in examiner annotated fig 4 below).
Kozacka does not disclose an engine nozzle having an outer surface; and an airframe having an inner surface that is arranged circumferentially around the outer surface of the engine nozzle with a space therebetween; wherein the annular seal is disposed in the space between the outer surface of the engine nozzle and the inner surface of the airframe.
However, Aksit teaches an engine nozzle having an outer surface (nozzle 41 with outer surface 52, fig 3 same as fig 5); and an airframe having an inner surface (inner surface of 44, fig 5) that is arranged circumferentially around the outer surface of the engine nozzle with a space therebetween (space between 52 and 44); wherein the annular seal is disposed in the space between the outer surface of the engine nozzle and the inner surface of the airframe (71 between 52 and 44).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal of Kozacka between the nozzle and airframe of Aksit to prevent leakage flow that may occur from high pressure region to the low pressure region.

The combination of Kozacka and Aksit discloses wherein the flat annular portion of the annular seal is mounted to the inner surface of the airframe (seal of Kozack on the inner surface of 54 of Aksit); wherein a distal end of each of the plurality of independently flexible segments from the flat annular portion contacts the outer surface of the engine nozzle (distal end of flat portions of Kozacka contacts outer surface of 52 of Aksit); and wherein the plurality of independently flexible segments exert a biased force on the outer surface of the engine nozzle such that contact of the distal end of each of the plurality of independently flexible segments with the outer surface of the engine nozzle is maintained upon radial and axial displacement of the outer surface of the engine nozzle (flexible segments of seal of Kozacka against outer surface of 52 of Aksit).  


Regarding claim 12, the combination of Kozacka and Aksit discloses the sealed system, further comprising an insulating member (Kozack 232) arranged axially adjacent to the annular seal (Kozack 230) in the space between the outer surface of the engine nozzle and the inner surface of the airframe  and extending circumferentially around the longitudinal axis (Kozack 232 and 230 between the nozzle and airframe of Aksit).  

Regarding claim 13, the combination of Kozacka and Aksit discloses the sealed system, wherein the insulating member has an L-shape or J-shape (Kozack 232 is L-shaped).  

Regarding claim 14, the combination of Kozacka and Aksit discloses the sealed system, wherein each of the plurality of independently flexible segments of the annular seal have a flanged portion at an end distal from the flat annular portion ( as seen in examiner annotated Kozacka fig 4 below).  

Regarding claim 15, the combination of Kozacka and Aksit discloses the sealed system, wherein the insulating member is mounted to the inner surface of the airframe (Kozack 232 to the inner surface of Aksit 54).  

Regarding claim 16, the combination of Kozacka and Aksit discloses the sealed system, wherein the insulating member is mounted to the inner surface of the airframe at a same attachment point that the flat annular portion of the annular seal is mounted to the inner surface of the airframe (Kozack 232 and flat portion of 230 of Kozack to the inner surface of Aksit 54).  

Regarding claim 17, the combination of Kozacka and Aksit discloses the sealed system, wherein the flat annular portion and the plurality of flexible segments are a first flat annular portion and a first plurality of flexible segments, respectively ( as seen in examiner annotated Kozacka fig 4 below), of a first layer of the annular seal, the 

Regarding claim 18, the combination of Kozacka and Aksit discloses the sealed system, wherein the first plurality of flexible segments and the second plurality of flexible segments are circumferentially offset relative to each other(Kozack flexible segments offset, fig 5).

    PNG
    media_image1.png
    855
    694
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675